Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 20-BG-617

                    IN RE VINCENT WILKINS, JR., RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 439005)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (DDN 117-17)

                             (Decided: January 7, 2021)

Before MCLEESE and DEAHL, Associate Judges, and STEADMAN, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a second amended petition for negotiated attorney

discipline. See D.C. Bar R. XI, § 12.1(c). The amended petition is based on

Respondent’s voluntary acknowledgment that he failed to provide his client

competent representation.
                                           2


      Respondent acknowledged that during his representation of his client he

failed to serve his client with skill and care, failed to represent his client zealously

and diligently, and failed to act with reasonable promptness in representing his

client. As a result, Respondent violated D.C. Rules of Professional Conduct 1.1(a),

1.1(b), 1.3(a) & (c). The proposed discipline is a 90-day suspension, with 60 days

stayed in favor of a one-year period of unsupervised probation, during which

Respondent must not engage in any misconduct in this or any other jurisdiction,

must complete the D.C. Bar Practice Management Advisory Service’s Basic

Training & Beyond program, and must undergo a Practice Management

Assessment by the D.C. Bar Practice Management Advisory Service. In the event

Respondent violates the conditions of probation, Disciplinary Counsel may seek to

revoke probation and Respondent shall serve the stayed 60-day portion of the

suspension.

      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we

agree this case is appropriate for negotiated discipline and the proposed disposition

is not unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is
                                        3


        ORDERED that Respondent Vincent Wilkins, Jr. is hereby suspended from

the practice of law in the District of Columbia for 90 days, with 60 days stayed in

favor of a one-year period of unsupervised probation, during which Respondent

must not engage in any misconduct in this or any other jurisdiction, must complete

the D.C. Bar Practice Management Advisory Service’s Basic Training & Beyond

program, and must undergo a Practice Management Assessment by the D.C. Bar

Practice Management Advisory Service. If Disciplinary Counsel has probable

cause to believe Respondent has violated the conditions of his probation,

Disciplinary Counsel may seek to revoke it, see D.C. Bar R. XI, § 3 and D.C.

Board R. 18.3, and request he serve the stayed 60-day portion of the suspension.

Additionally, if Respondent violates his probation, we direct his attention to D.C.

Bar R. XI, § 14(g), which requires the filing of an affidavit with this court for

purposes of reinstatement in accordance with D.C. Bar R. XI, § 16 and D.C. Board

R. 9.




                                                               So ordered.